DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 3/9/2021 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-051683, filed on 3/23/2020.

Information Disclosure Statement
	The information disclosure statement filed on 3/9/2021 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 3/9/2021 have been reviewed and are considered acceptable.

Specification
	The specification filed on 3/9/2021 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 103 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “generating a sequence program corresponding to the operations of the plurality of control objects based on the time chart.”, which analyzed under Step 2A Prong One, is understood as a user mentally generating a sequence program based on the information visually presented in the time chart. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. The claim recites the additional element of, “acquiring a time chart indicating operation lines corresponding to operations of a plurality of control objects and interlocking modes between the operations;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering time chart information regarding a plurality of control objects. Per the MPEP, gathering and sending data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

	Claim 6 is substantially similar to claim 1 and is rejected under the same rationale as presented above. 

	***Examiner note: in order to help promote compact prosecution, the office would like to recommend amending claims 1 and 16 with an additional limitation such that once the control program is generated, utilizing the control program to then control the control objects of the system such as detailed in claim 19 of the present application.***

	Dependent Claims 2-14 and 17-18 are rejected under 35 U.S.C. 103 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 4 and 8-9, which analyzed under Step 2A Prong One, provides further limitations that can practically be performed in the human mind. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. In particular, claims 2-3, 5-7, 10-13, and 17-18, provide further limitations, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. Further, claim 14, as analyzed under Step 2A Prong Two, adds limitations which generally link the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering time chart information regarding a plurality of control objects in the field of sequence program creation. Per the MPEP, gathering and sending data over a network has been deemed as well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II)). 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I). In particular, the claim recites the limitation of, “A computer-readable non-temporal storage medium”, which under broadest reasonable interpretation is directed towards a signal per se. In order to promote compact prosecution, the office recommends amending the claim to recited, “A non-transitory computer-readable storage medium”, as presented in paragraph [0060] of the filed specification to overcome the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP 2019003353) in view of Hiroaki (JP H0719717).

Regarding Claims 1 and 16; Yoshiaki teaches; An information processing method comprising: acquiring a time chart indicating operation lines corresponding to operations of a plurality of control objects and interlocking modes between the operations; (Yoshiaki; at least Fig. 2; paragraphs [0016]-[0017]; disclose acquiring a time chart indicating operation lines for a plurality of control equipment (i.e. A-C)  and wherein interlocking modes between various equipment operations are acquired and displayed on the time chart in the form of dotted lines and arrows such as the dependency of equipment A and C shown during operation (231)).
Yoshiaki appears silent on; and generating a sequence program corresponding to the operations of the plurality of control objects based on the time chart.
However, Hiroaki teaches; and generating a sequence program corresponding to the operations of the plurality of control objects based on the time chart. (Hiroaki; at least paragraph [0001]; disclose generating a ladder program (i.e. sequence program) for operation of control targets based on a time chart).
Yoshiaki and Hiroaki are analogous art because they are from the same field of endeavor or similar problem solving area, of sequence program control systems.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the disclosed invention to have incorporated the known method of generating a sequence program from a time chart as taught by Hiroaki with the known system of a sequence program control system as taught by Yoshiaki to yield the known result of efficient control over production systems. One would be motivated to combine the disclosed prior art in order to reduce the labor it takes to create control programs as taught by Hiroaki (page 2, paragraph 3).

Regarding Claims 2 and 17; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 1, wherein the interlocking modes are indicated by graphical elements on the time chart based on a synchronizing signal and an acknowledgement signal between the operations. (Yoshiaki; at least Fig. 2; paragraphs [0017] and [0020]; disclose wherein the system and method includes graphical elements (i.e. the dotted line arrows) representing interlocking modes between two elements (i.e. A and C) and wherein an acknowledgement is interpreted as the downward arrow showing the beginning of a synchronized operation (231) and wherein the upward arrow at the end of the operation (231) shows conclusion of the synchronized operation).

Regarding Claim 3; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 1, further comprising: acquiring operation timing data and synchronizing data in the operations based on the operation lines and the interlocking modes. (Yoshiaki; at least paragraph [0016]; disclose acquiring operation timing data and synchronizing data in operations and interlocking modes based on the actual machine data).

Regarding Claim 4; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 3, further comprising: generating the sequence program based on the operation timing data and the synchronizing data. (Hiroaki; at least paragraph [0001]; disclose generating a sequence program based on the operational and synchronizing data of a time chart).

Regarding Claim 5; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 2, wherein the control information of the synchronizing signal and/or the acknowledgement signal is correlated with the graphical elements/a graphical element in the time chart. (Yoshiaki; at least Fig. 2; paragraphs [0016]-[0020]; disclose wherein the synchronizing signal is represented by dotted lined upwards and downward facing arrows on the time chart).

Regarding Claim 6; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 3, further comprising: acquiring a signal type of synchronizing signals and/or acknowledgement signals in the plurality of control objects for which the interlocking modes are defined by graphical elements and starting and ending timings of the respective signals as the synchronizing data. (Yoshiaki; at least Fig. 2; paragraphs [0016]-[0020]; disclose wherein the system acquires the synchronizing/acknowledgement signals showing interlocking modes between the various equipment and wherein the graphical displays starting and ending times within the time display unit (220)).

Regarding Claim 7; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 3, further comprising: acquiring the operation timing data corresponding to operations of the plurality of control objects based on the operation lines. (Yoshiaki; at least Fig. 2; disclose acquiring the timing data for a plurality of control objects (i.e. control objects A-C)).

Regarding Claim 8; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 4, wherein, in generating the sequence program, operation data corresponding to the operations based on the operation timing data of the plurality of control objects and starting and ending timings of a synchronizing signal and/or acknowledgement signal included in the synchronizing data are generated. (Yoshiaki; at least Fig. 2; paragraphs [0016]-[0020]; disclose wherein operation data according to the timing data and synchronizing data are generated and wherein the reference of Hiroaki (at least paragraph [0001]) discloses utilizing the timing chart to generate a sequence programming incorporating the data provides such as by Yoshiaki).

Regarding Claim 9; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 8, wherein, in generating the sequence program, the operation data are sorted per plurality of control objects based on the operation timing data of the plurality of control objects and on a signal type of the synchronizing signal and/or acknowledgement signal included in the synchronizing data. (Yoshiaki; at least Fig. 2; paragraphs [0016]-[0020]; disclose wherein the operation data (i.e. the control data lines of control objects A-C) is sorted for each of the control objects and operation data according to the timing data and synchronizing data are generated and wherein the reference of Hiroaki (at least paragraph [0001]) discloses utilizing the timing chart to generate a sequence programming incorporating the data provides such as by Yoshiaki).

Regarding Claim 10; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 1, wherein the interlocking mode is indicated by first and second trigger lines. (Yoshiaki; at least Fig. 2; paragraph [0017]; disclose wherein the interlocking mode is denoted by a downward arrow (first trigger line) and an upward arrow (second trigger line)).

Regarding Claim 11; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 10, wherein a terminal end of the first trigger line is indicated by a diamond shape or a rectangular shape and a terminal end of the second trigger line is indicated by an arrowhead shape or an angular shape. (Yoshiaki; at least Fig. 2; paragraph [0017]; disclose wherein the first and second trigger lines terminal ends are denoted by upward and downward facing arrow/angular shapes).
The combination of Yoshiaki and Hiroaki do not disclose expressly, “wherein a terminal end of the first trigger line is indicated by a diamond shape or a rectangular shape”. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included modifying the shape of the terminal end of the trigger line to represent a diamond or rectangular shape because Applicant has not disclosed that the diamond/rectangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the upward/downward arrowheads as taught by Yoshiaki because they perform the same function of showing the start/ending of an interlocking period between two control objects. 
Therefore, it would have been an obvious matter of design choice to modify the combination of Yoshiaki and Hiroaki to obtain the invention as specified in claim 11.

Regarding Claim 12; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 10, wherein one of the first and second trigger lines indicates permission of synchronization among the operations and another one thereof indicates completion of the synchronization. (Yoshiaki; at least Fig. 2; paragraph [0017]; disclose wherein the first trigger line (i.e. downward facing arrow for instance) represents the permission and the second trigger line (i.e. upward facing arrow) represents completion of the synchronization).

Regarding Claim 13; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 1, wherein the time chart allows a user to input or edit data. (Hiroaki; at least page 3, paragraph 6; disclose wherein the user utilizes a console unit to provide input/edit data to a time chart).

Regarding Claim 14; the combination of Yoshiaki and Hiroaki further teach; The information processing method according to claim 1, wherein the sequence program is a ladder program. (Hiroaki; at least paragraph [0001]; disclose wherein the sequence program is a ladder program).

Regarding Claim 15; the combination of Yoshiaki and Hiroaki further teach; A computer-readable non-temporal storage medium configured to store a control program capable of executing the information processing method according to claim 1 by a computer. (Yoshiaki; at least Fig. 1; paragraph [0014]; disclose a CPU and associated program storage unit (130)).

Regarding Claim 18; the combination of Yoshiaki and Hiroaki further teach; The information processing apparatus according to claim 17, wherein in a case where either one of the graphical element, the synchronizing signal or the acknowledgement signal is changed through the user interface, another one is updated corresponding to the change. (Hiroaki; at least page 3, paragraph 6; disclose a user console and display for accepting user inputs/edits in which update or change the display).

Regarding Claim 19; the combination Yoshiaki and Hiroaki further teach; A production system configured to manufacture articles, comprising: the information processing apparatus according to claim 16; (see rejection above for claims 1 and 16)
a production unit comprising the plurality of control objects; and (Hiroaki; at least page 3, paragraph 2; disclose wherein the system includes a plurality of controlled devices 23-1-23-n)
a controller configured to control the plurality of control objects by executing the sequence program generated by the information processing apparatus. (Hiroaki; at least page 3, paragraph 2; disclose a programmable controller (22) for controlling the controlled objects for creating a workpiece by executing the ladder program).

Regarding Claim 20; the combination Yoshiaki and Hiroaki further teach; An article manufacturing method manufacturing articles by using the production system according to claim 19. (Hiroaki; at least page 3, paragraph 2; disclose wherein the system utilizes the production system of claim 19 to manufacture workpieces).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hirose et al. (US PGPUB 20150346710): disclose a system and method for generating timing charts for use in control of systems and wherein the timing chart generation includes linking and associating various processes that occur simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117